EXAMINER'S AMENDMENT
An examiner’s amendment Troy J. Cole to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 84 is cancelled and added to Claim 83

83. A vehicle, comprising:
a skin defining an interior volume adapted to hold a quantity of fluid that is lighter than air;
a blow-hole formed in the skin;
a valve positioned in said blow-hole and having a closed position sealing the blow-hole and at least one opened position allowing the fluid to escape from within the interior volume; and
a solenoid operatively coupled to the valve;
wherein changing a state of the solenoid changes a degree of opening of the valve between the closed position and the opened position; and
wherein the valve is biased toward the open position at least partially by a pressure of the fluid in the interior volume.



87. The vehicle of claim 83, wherein 

This application is in condition for allowance except for the presence of claims 100-112 directed to an invention, non-elected without traverse.  Accordingly, claims 100-112 have been cancelled.
Claim 83-95 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 03/22/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/22/2021 is partially withdrawn.  Claims 96-99 , directed to the vehicle of Claim 83 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 100-112, directed to a different species are still withdrawn from consideration  because claims 100-112 are part of a different species and different set of claims that do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 84 and 100-112 are cancelled.
Claims 83 and 85-99 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Crosby (US Patent 4,688,758 A) shows a similar valve (10) which is operated by a solenoid (90) however the valve is not biased toward the open position as it is held in place by the springs 78 and 86.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642